Citation Nr: 1602461	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jasmine A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted an increased rating of 10 percent for the Veteran's bilateral hearing loss, effective July 20, 2012 (the date of claim).

The Veteran filed a Notice of Disagreement (NOD) in August 2013 disagreeing with the 10 percent rating assigned by the March 2013 rating decision. He did not disagree with the effective date. A Statement of the Case (SOC) was issued in January 2014, and a substantive appeal was received in February 2014. The RO also issued a Supplemental SOC (SSOC) in June 2014. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2015. A transcript of the hearing has been associated with the Veteran's claims file. At the hearing, the Veteran submitted additional evidence and a written waiver of initial Agency of Original Jurisdiction consideration. 
See 38 C.F.R. § 20.1304(c) (2015).   


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level IV in the right ear and auditory acuity Level V in the left ear.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A letter sent to the Veteran in September 2012 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes reports of October 2012 and May 2014 VA examinations; a private audiological opinion from Dr. C.L.C. of Hearing Solutions; VA treatment records; evidence submitted by the Veteran, including his lay statements; and the transcript of the October 2015 Travel Board hearing before the undersigned. 

The Veteran was afforded VA audiological examinations in October 2012 and May 2014. The Veteran has not challenged the adequacy of the October 2012 examination. The Board finds that the evaluation was adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and it describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

During the October 2015 Travel Board hearing, the Veteran argued that the May 2014 VA audiological evaluation was "rigged." Specifically the Veteran asserts that the speech discrimination test was "unfair" because it tested his right and left ears at 80 and 75 decibels respectively, which allowed him to hear better. The Veteran submitted information from the American Speech Language Hearing Association to support his contention that 60 decibels is the level for typical conversation and that the May 2014 examination was inadequate because it tested his speech recognition at a higher decibel level. The Veteran also challenges the examination's adequacy on the ground that the equipment used was "antique." The Veteran asserted that he should be afforded another VA examination to properly evaluate his worsened hearing acuity. 

According to VA's Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, the "purpose of speech recognition testing is to obtain the patient's best performance under optimum, controlled, and reproducible conditions. Therefore, live voice presentation of speech stimuli is not allowed. The speech recognition score is not intended to simulate real-world performance." Id. (emphasis original). The handbook additionally explains that normal speech recognition performance is 94% or better for a full (50 word) list, and that if a patient's speech recognition is worse than 94% after presentation of a full list, then a modified performance-intensity function must be obtained to determine best performance. Accordingly, the starting level for a speech recognition test is set at 40 decibel and then the threshold decibels are adjusted either upward or downward until a maximum performance level is achieved. Based on the foregoing, the Board finds that the 80 and 75 decibel thresholds reported in the Veteran's May 2014 VA audiological evaluation merely represent his maximum performance level, and is not indicative of the volume in the hearing test being set too high. Notably, the handbook advises that "[p]resentation levels [are] not [to] exceed the patient's level of discomfort or 100 [decibel hearing loss], whichever is lower." The Veteran's presentation levels of 80 and 75 decibels falls within this guideline. Id. at 9-10. As to the Veteran's contention regarding the examiner's use of old equipment, a review of the May 2014 VA examination report shows that a comprehensive evaluation was conducted. There is nothing to indicate that the examination was incomplete or insufficient.

Having found the May 2014 VA audiological evaluation adequate for rating purposes, the Board finds that a remand for another VA audiological evaluation is not necessary. Significantly, the Veteran has not submitted any evidence showing or suggesting that his hearing acuity has worsened since his last VA audiological evaluation in May 2014. See 38 C.F.R. § 3.327(a). The Board also finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

Lastly, the Veteran testified during a Travel Board hearing in October 2015. At the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required. These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative have contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the currently assigned 10 percent rating. Relevant evidence of record consists of reports from VA examinations provided to the Veteran in October 2012 and May 2014, as well as a private audiogram conducted in February 2014. The Veteran has also submitted written argument in support of his claim, and he testified before the undersigned Veterans Law Judge at a hearing in October 2015. 
  
The Veteran's service-connected bilateral hearing loss has been evaluated at 10 percent disabling under Diagnostic Code (DC) 6100 for hearing loss. The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, DC 6100. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  

The Veteran's February 2014 private medical examination from Dr. C.L.C. revealed speech recognition of 100 percent in the right ear and 96 percent in the left ear. Puretone audiometry testing found that the average puretone threshold was 57.5 decibels for the right ear and 50 decibels in the left ear. During the private audiological examination, the Veteran reported that he has trouble hearing normal conversational speech, especially when background noise is present or at a distance. 

The Veteran's October 2012 VA audiological examination revealed speech recognition scores of 76 percent in the right ear and 72 percent in the left year. Puretone audiometry testing found that the average puretone threshold was 61.25 decibels for the right ear and 58.75 decibels in the left ear. During the VA audiological examination, the Veteran reported that his functional impairment from hearing loss was difficulty hearing people talk. 

The Veteran's May 2014 VA audiological examination revealed speech recognition scores of 76 percent in the right ear and 68 percent in the left year. Puretone audiometry testing found that the average puretone threshold was 53.75 decibels for the right ear and 56.25 decibels in the left ear. During the VA audiological examination, the Veteran reported overall functional impairment from hearing loss: he reported difficulty driving, shopping, sleeping, watching television, talking on the phone, participating in socal events, and listening to the radio. The Veteran also reported feeling angry as a result of his bilateral hearing loss.  

The Veteran repeated many of these contentions during his October 2015 hearing before the undersigned Veterans Law Judge, stating that he is unable to hear his family members during conversations, he is unable to hear fire engines and ambulances approaching, and that he generally has trouble hearing soft voices.

The results of the Veteran's February 2014 private audiological examination and his October 2012 and May 2014 VA audiograms reveal no worse than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear. Application of the above-noted findings to Table VII result in a 10 percent disability rating under 38 C.F.R. § 4.85, DC 6100. Notably, during the October 2015 hearing, the Veteran challenged the May 2014 VA examination stating that the equipment used was outdated and, as previously discussed, that the speech recognition test was unfairly administered at improper decibel levels. The Veteran inferred that the results of his February 2014 private examination are more reliable. However, the Board notes that the results of the private audiogram represent that the Veteran's hearing acuity is at a Level II in the right ear and Level I in the left, which would result in a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.
 
Therefore, the Board relies on the results of the October 2012 and May 2014 VA examinations as both present the most favorable outcome for the Veteran. Furthermore, the Board finds the VA examiners' opinions highly probative to the question at hand. The examiners were both audiologist and possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   
   
The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss. His hearing acuity has been no worse than Level IV in the right ear and Level V in the left ear, which equates to a 10 percent disability rating under Table VII, but no higher.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86. However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86. Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having difficulty hearing his family members in conversation, difficulty hearing sirens, difficulty hearing the television or radio, and an inability to hear over background noise. These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate. However, the Veteran also reports feeling angry and having trouble sleeping as a result of his hearing loss. Although the schedular criteria does not contemplate trouble sleeping and anger, the evidence of record does not establish marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. Therefore, referral for extraschedular consideration is not warranted. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Board notes that the Veteran is also service-connected for tinnitus rated at 10 percent disabling from December 27, 2007. However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

For all the foregoing reasons, the Board finds that the claim for a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


